 1    CENTER FOR DISABILITY ACCESS
      Ray Ballister, Jr., Esq., SBN 111282
 2    Mark Potter, Esq., SBN 166317
      Phyl Grace, Esq., SBN 171771
 3    Dennis Price, SBN 279082
      Christopher A. Seabock, Esq., SBN 279640
 4    Mail: PO Box 262490
      San Diego, CA 92196-2490
 5    Delivery: 9845 Erma Road, Suite 300
      San Diego, CA 92131
 6    (858) 375-7385; (888) 422-5191 fax
      phylg@potterhandy.com
 7    Attorneys for Plaintiffs

 8    John L. Cammack S.B. #59202
      Susiejane Eastwood S.B. #190966
 9    MICHAEL & CAMMACK
      Attorneys at Law
10    3247 West March Lane, Suite 120
      Stockton, CA 95219-2334
11    Telephone: (209) 473-8787
      Facsimile: (209) 473-8794
12    Attorneys for Defendant Shiva Rental, LLC

13
                                   UNITED STATES DISTRICT COURT
14                                EASTERN DISTRICT OF CALIFORNIA
15    Scott Johnson,                                   Case No. 2:16-cv-02239-MCE-AC
16                 Plaintiff,
                                                       CONSENT DECREE AND ORDER
17       v.

18    Shiva Rental, LLC, a California Limited          Hon. Judge Morrison C. England, Jr.
      Liability Company;
19    Hyphy Smokers Club Inc., a California
      Corporation;
      and Does 1-10,
20
                   Defendants.
21

22
     TO THE COURT, ALL INTERESTED PARTIES AND ATTORNEYS OF RECORD:
23

24
              1.      Plaintiff SCOTT JOHNSON filed this action (known as Case No. 2:16-cv-02239-
25
     MCE-AC) against Defendants seeking money damages and injunctive relief for, inter alia, violations
26
     of the Americans with Disabilities Act of 1990 (the "ADA") and a corresponding state law claim, in
27
     the United States District Court for the Central District of California on September 21, 2016. Dkt. 1.
28
                                       CONSENT DECREE AND ORDER
                                                Page 1 of 5
 1   Defendant SHIVA RENTAL, LLC ("Defendant") filed its Answer to the Complaint on December

 2   29, 2016. Dkt. 11.

 3          2.      On November 5, 2019, the Court issued its ruling on Plaintiff’s Motion for Summary

 4   Judgment granting statutory penalties under the Unruh Act, but denying Plaintiff’s Motion as to his

 5   claim for injunctive relief under the ADA. Dkt. 17.

 6          3.      Plaintiff and Defendant (collectively sometimes referred to herein as the “Parties” or

 7   separately as a “Party”) wish to resolve the remaining portions of the case pertaining to injunctive

 8   relief and hereby desire to enter into this Consent Decree. The Parties hereby enter into this Consent

 9   Decree and Order for the purpose of resolving certain specified aspects of the lawsuit without the

10   need for protracted litigation, and without the admission of any liability as to the amount of

11   attorneys’ fees to which Plaintiff may be entitled.

12

13          JURISDICTION:

14          4.      The Parties agree that the Court has jurisdiction of this matter for alleged violations of

15   the Americans with Disabilities Act of 1990, 42 U.S.C. 12101, et seq. and pursuant to supplemental

16   jurisdiction under 28 U.S.C. §1367(a) for alleged violations of California Civil Code §§51 and 54 et.

17   seq.

18          5.      In order to avoid the costs, expense, and uncertainty of protracted litigation, the

19   Parties agree to entry of this Order to resolve all remaining claims regarding injunctive relief raised

20   in the above-entitled Action. Accordingly, the Parties agree to the entry of the proposed Order

21   related to this Consent Decree without trial or further adjudication of the issues addressed herein.

22
23          NO DISMISSAL OF ACTION REQUESTED:

24          6.      As noted herein, fees and costs are still at issue and accordingly the Parties do not

25   request that the Honorable Court dismiss the action as these issues may still proceed to motion

26   hearing.

27
28
                                        CONSENT DECREE AND ORDER
                                                 Page 2 of 5
 1           WHEREFORE, the Parties hereby agree and stipulate to the Court’s entry of this Consent

 2   Decree and Order, which provides as follows:

 3

 4           SETTLEMENT OF INJUNCTIVE RELIEF:

 5           7.     This Order shall be a full, complete, and final disposition and settlement of Plaintiff’s

 6   claims against Defendant and any other parties for injunctive relief that have arisen out of the acts

 7   and/or omissions alleged, or which could have been alleged, in the subject Complaint.

 8           8.     The Parties agree and stipulate that the corrective work will be performed in

 9   compliance with the standards and specifications for disabled access as set forth in the California

10   Code of Regulations, Title 24-2, and the 2010 Americans with Disabilities Act Standards, unless

11   other standards are specifically agreed to in this Consent Decree and Order.

12           9.     Remedial Measures: The corrective work agreed upon by the Parties is attached here

13   to as Exhibit “A”. Defendant agrees to undertake all of the remedial work set forth therein.

14           10.    Timing of Injunctive Relief: Exhibit “A” also includes the estimated timeframe for

15   completing the work described therein. In the event that unforeseen difficulties prevent Defendant

16   from completing any of the agreed-upon injunctive relief within the timeframe specified, Defendant

17   or his counsel will notify Plaintiff’s counsel, in writing, within fifteen (15) days after discovering any

18   such difficulties. Defendant, or his counsel, will promptly notify Plaintiff’s counsel when the

19   corrective work is complete, and in any case, will provide a status report on or before September 30,

20   2019.

21

22           ISSUES RELATED TO DAMAGES, ATTORNEYS FEES, LITIGATION EXPENSES,

23   AND COSTS REMAIN UNRESOLVED:

24           11.    The Parties have not reached an agreement regarding Plaintiff’s claims for attorneys’

25   fees, litigation expenses, and costs in this Action (collectively, the “Unresolved Issues”). These

26   Unresolved Issues shall be the subject of further negotiation, settlement, and/or motions to the Court.

27   Should the Parties later reach an agreement regarding the Unresolved Issues, the terms of that

28   agreement will be set forth in a separate settlement agreement. Nothing set forth herein shall be
                                         CONSENT DECREE AND ORDER
                                                  Page 3 of 5
 1   deemed to in any way limit or effect a waiver of either of Plaintiff’s past, present, or future rights

 2   and/or remedies to recover damages, attorneys’ fees, litigation expenses, or costs in connection with

 3   each of his alleged losses, costs, damages, claims, and causes of action as set forth in each of the

 4   operative Complaints or otherwise.

 5

 6          ENTIRE CONSENT ORDER:

 7          12.     This Consent Decree and Order and Exhibit “A” to the Consent Decree, which is

 8   incorporated herein by reference as if fully set forth in this document, constitute the entire agreement

 9   between the signing Parties on all matters of injunctive relief, and no other statement, promise, or

10   agreement, either written or oral, made by any of the Parties or agents of any of the Parties, that is

11   not contained in this written Consent Decree and Order, shall be enforceable regarding the matters of

12   injunctive relief specifically described herein.

13

14          TERM OF THE CONSENT DECREE AND ORDER:

15          13.     This Consent Decree and Order shall be in full force and effect for a period of twelve

16   (12) months after the date of entry of this Consent Decree and Order, or until the injunctive relief

17   contemplated by this Order is completed. The Court shall retain jurisdiction of this action to enforce

18   provisions of this Order for twelve (12) months after the date of this Consent Decree, or until the

19   relief contemplated by this Order is completed.

20

21          SEVERABILITY:

22          14.     If any term of this Consent Decree and Order is determined by any court to be

23   unenforceable, all other terms of this Consent Decree and Order shall nonetheless remain in full

24   force and effect.

25
26

27
28
                                         CONSENT DECREE AND ORDER
                                                  Page 4 of 5
 1          SIGNATORIES BIND PARTIES:

 2          15.     Signatories on the behalf of the Parties represent that they are authorized to bind the

 3   Parties to this Consent Decree and Order. This Consent Decree and Order may be signed in

 4   counterparts and a facsimile or e-mail signature shall have the same force and effect as an original

 5   signature.

 6          16.     Electronic signatures may also bind the Parties and/or their representative(s) as set

 7   forth in all applicable Local Rules. The undersigned counsel for Plaintiff does hereby attest that all

 8   electronic signatures are affixed only with the express written permission of the signatory.

 9
10   Respectfully Submitted,

11
     Dated: March 21, 2019                        CENTER FOR DISABILITY ACCESS
12

13                                                By:            /s/
                                                  CHRISTOPHER A. SEABOCK
14                                                Counsel for Plaintiff

15

16
     Dated: March 21, 2019                        MICHAEL & CAMMACK
17
18
                                                  By:               /s/
19                                                SUSIEJANE EASTWOOD
                                                  Attorneys for Defendant
20

21
            IT IS SO ORDERED.
22
23   Dated: March 28, 2019
24

25
26

27
28
                                        CONSENT DECREE AND ORDER
                                                 Page 5 of 5
